Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152562(87)(88)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 152562
  v                                                                COA: 316467
                                                                   Wayne CC: 08-009312-FC
  DAVID ROARK,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motions of Shokelle McKay for immediate
  consideration, to waive fees, and for leave to file a brief amicus curiae are GRANTED.
  The amicus brief submitted on July 18, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 22, 2016
                                                                              Clerk